Ludeling, C. J.
The plaintiff brings this action to'recover a certain lot of ground in the city of New Orleans, which he alleges defendant has illegally taken possession of.
The defendant avers that he is the owner thereof by virtue of a purchase at, a sheriff’s sale, under a judgment of a court of competent jurisdiction. There was a judgment of non-suit and the plaintiff has appealed.
The plaintiff is really seeking to attack a judgment and a sale under it without having alleged in his pleadings any irregularity or illegality, either before or after the judgment. This can not be done. The defendant’s title will be upheld until its detects (if any there be) be specifically stated and proved. •
It is therefore ordered that the judgment appealed from be affirmed, with costs of appeal.